Citation Nr: 1309810	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  06-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to December 14, 2007, and an initial rating in excess of 50 percent from December 14, 2007, for major depressive disorder.  

2.  Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome.  

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1993 to August 1996 and from February 2002 to November 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned at a personal hearing at the RO in September 2006.  

When this case was most recently before the Board in March 2011, it was decided in part and remanded in part.


REMAND

The Veteran is claiming entitlement to higher initial ratings for his service-connected mental disorder.  In March 2011, the Board remanded the claim, in part, to obtain all outstanding treatment records from the Columbia VA Medical Center and Greenville Outpatient Clinic.  Records were obtained from the above facilities.  However, there is evidence that the Veteran has been in receipt of fee-basis treatment for his mental health problems beginning in approximately 2009.  These records have not been associated with the claims files or with Virtual VA.  A March 2010 clinical record reveals that progress notes had been received by fax from the Veteran's non-VA provider, H.R., who was employed by the P.A.C.E. center and were reportedly scanned into the Veteran's medical record.  The Board's review of the claims files and Virtual VA reveals that these records are not of record.  As this is fee basis treatment, the Board finds that the records are the equivalent of records generated by VA.  As such, VA has an obligation to obtain them.  

With respect to the claims for higher initial ratings for intervertebral disc syndrome and right radiculopathy, the March 2011 remand directed the originating agency to afford the Veteran a VA examination to determine the degree of severity of the service-connected back disability with radiculopathy of the right lower extremity.  The examiner who conducted an August 2011 VA spine examination provided a range of motion for the spine as required.  The examiner specifically indicated that the Veteran did not experience any additional limitation in the range of motion of the thoracolumbar spine following repetitive use testing.  However, under the section where the examiner was to provide an opinion as to whether the Veteran had functional loss, functional impairment, and/or additional limitation of motion of the thoracolumbar spine after repetitive use, the examiner checked the box which indicates that the Veteran had less movement than usual.  This statement is in conflict with the examiner's prior opinion that there was no additional loss of motion.  

The examiner who conducted the August 2011 VA spine examination diagnosed the presence of intervertebral disc syndrome and found that the Veteran had had at least four weeks but less than six weeks of incapacitating episodes over the preceding twelve months.  It is not apparent where the examiner obtained this evidence.  The clinical records associated with the claims files are devoid of evidence that the Veteran has been prescribed bed rest for treatment of his intervertebral disc syndrome.    

Therefore, the Board has concluded that the August 2011 examination report is not adequate for rating purposes and that the Veteran should be afforded another VA examination to determine the current degree of severity of his service-connected intervertebral disc disease with radiculopathy.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include the fee-basis medical records generated by the clinician, H.R., at the P.A.C.E. center which were reportedly scanned into the Veteran's medical record.    

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of his intervertebral disc syndrome with radiculopathy.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  Undertake any other indicated development. 

4.  Then, the RO or the AMC should readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

